04/24/2020


        IN THE SUPREME COURT OF THE STATE OF MONTANA                               Case Number: DA 19-0659



                                No. DA 19-0659

IN THE MATTER OF

J.P.,

        A Youth in Need of Care


        ORDER GRANTING MOTION FOR EXTENSION OF TIME


        Upon consideration of Appellant’s motion for extension of time, and

good cause appearing therefore, Appellant, J.S., is granted an extension of

time until June 25, 2020 to prepare, serve, and file the Opening Brief.

        No further extensions will be granted.




                                                                         Electronically signed by:
                                                         Grant of Extension of Mike
                                                                               Time McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                            PAGE
                                                                               April1 24 2020